DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,013,058 B2 in view of Kim et al. (US 2012/0195240 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to independent claims 23, 34, 45, and 52, describe a method from the perspective of a terminal and network device, e.g. “a base station”, wherein the base station is configured to transmit DRX indication signal on a downlink in either a message directed to a specific terminal on pre-configured downlink resources, or in a group message format wherein a plurality of indications directed to a plurality, or a group of stations is transmitted in the downlink on resources. The terminals are 
However, in an analogous art, Kim discloses that a base station transmits DRX configuration information to a mobile device, wherein the DRX configuration information teaches a mobile a new DRX pattern, and wherein the mobile can after the reception of the DRX indication receive a packet in an active period at the beginning of the starting point of the DRX period (par.[0025]).
With the combination of references, it is shown that the feature that is missing from the instant application, “in response to the DRX indication signal, enabling the terminal device to wake up in the on-Duration of the DRX cycle”, is an obvious of the claims of the instant application and co-pending application. By adding the features of .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-25, 27, 31, 34-36, 38-40, 42, 45, 52-55, 57-58, 60 and 62, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0070406 A1).

Regarding claim 23, Chen discloses a terminal device, comprising: 

	the processor is used for determining at least one target discontinuous reception indication (DRX) indication (fig.7 and element 710, along with par.[0079] which recites, in part, “At 710, the UE 115-d may monitor broadcast channels, or a broadcast channel, for a DRX update indication” that is, the terminal monitors time and frequency resources for an update/target DRX indication) signal among multiple DRX indication signal (fig.6 discloses a group indication signal, see e.g. par.[0077]) or a time-frequency resource position occupied by the at least one target DRX indication signal (fig.6 and par.[0077] wherein user equipments can receive individual grant in a subframe, e.g. “specific time and frequency resources”), wherein the at least one target DRX indication signal is used for indicating whether the terminal device detects a downlink control channel in one DRX cycle after the transceiver receives the at least one target DRX indication signal (par.[0079] wherein the indication that is received is used for updating the DRX configuration at the mobile device, par.[0080] describes the DRX update indication as comprising a change in periodicity, duration, or a delay in performing DRX. Par.[0057] describes the DRX as an on/off duration which is used for the UE to acquire DCI on a PDCCH, par.[0040] recites, in part, “For example, if a base station has sufficient control resources available to send UE-specific signals to all or many UEs in a given cell or DRX timing group, then a base station may send a UE-specific signal to each UE to delay or extend its DRX on duration to a time when the base station is able to provide better service (e.g., when the base station has fewer UEs requesting services)” That is, 
	the processor is further used for detecting a DRX indication signal sent by a network device according to the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (fig.7 and par.[0079 – 0081] wherein the UE receives the DRX update indication, identifies the DRX configuration based on the received indication in element 730, and finally uses the updated DRX mode in element 735). 

	Regarding claim 24, 35, 46, and 54, Chen discloses determining the at least one target DRX indication signal according to a first characteristic identification information, wherein the first characteristic identification information is used for identifying the terminal device (par.[0009] discloses that the broadcast channel includes a RNTI which is used to indicate to the UE that the broadcast transmission is intended for said terminal).

	Regarding claim 25, 36, 47, and 55 Chen discloses an identification of the terminal device, an identification of a terminal device group to which the terminal device belongs, a coverage enhancement level of the terminal device, and a network access level of the terminal device (par.[0009 and 0076-0077] which discloses the use of the Radio Network Temporary Identifier and/or UE-Specific Group Indications).

	Regarding claim 27, 38, 49, and 57, Chen discloses wherein the processor is further used for determining the time-frequency resource position occupied by the at least one target DRX indication signal (par.[0040] teaches a UE monitoring control regions in a subframe for DRX configuration information if the eNB has sufficient resources to send a UE-specific signals to a plurality of UEs). 
	

Regarding claim 31, 42, and 50, Chen discloses receiving configuration information sent by the network device (par.[0079] wherein the eNB provides an initial DRX configuration. In DRX the UE is able to monitor resources for PDCCH or rather DCI or other control information); 
wherein the processor is specifically used for determining the at least one target DRX indication signal and/or the time-frequency resource position occupied by the at least one target DRX indication signal according to the configuration information (par.[0079] the UE can receive information during previous awake periods on information regarding a broadcast channel, and may monitor the broadcast channel during the awake period in specific subframes, e.g. “12 subcarrier and 1ms in time” for DRX indication signal. Using the DRX indication signals the mobile is able to transition to a new DRX configuration):
determining, the at least target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal according to the configuration information ((par.[0079] the UE can receive information during 

Regarding claim 34, Chen discloses a network device, comprising: 
a processor, that is used for determining at least one target discontinuous reception indication (DRX) indication (fig.7 and element 710, along with par.[0079] which recites, in part, “At 710, the UE 115-d may monitor broadcast channels, or a broadcast channel, for a DRX update indication” that is, the terminal monitors time and frequency resources for an update/target DRX indication) signal among multiple DRX indication signal (fig.6 discloses a group indication signal, see e.g. par.[0077]) or a time-frequency resource position occupied by the at least one target DRX indication signal (fig.6 and par.[0077] wherein user equipments can receive individual grant in a subframe, e.g. “specific time and frequency resources”), wherein the at least one target DRX indication signal is used for indicating whether a terminal device detects a downlink control channel in one DRX cycle after the transceiver receives the at least one target DRX indication signal (par.[0079] wherein the indication that is received is used for updating the DRX configuration at the mobile device, par.[0080] describes the DRX update indication as comprising a change in periodicity, duration, or a delay in performing DRX. Par.[0057] describes the DRX as an on/off duration which is used for the UE to acquire DCI on a PDCCH, par.[0040] recites, in part, “For example, if a base station has sufficient control resources available to send UE-specific signals to all or delay or extend its DRX on duration to a time when the base station is able to provide better service (e.g., when the base station has fewer UEs requesting services)” That is, the disclosure teaches either extending, or otherwise, modifying a periodicity, e.g. on/off or extend a duration of an on/off, or delay DRX such that the mobile will not attempt to receive PDCCH until better service quality between the mobile and base station in available); and
a transceiver is further used for sending to a terminal device a DRX indication signal according to the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (fig.7 and par.[0079 – 0081] wherein the UE receives the DRX update indication, identifies the DRX configuration based on the received indication in element 730, and finally uses the updated DRX mode in element 735).

Regarding claim 45, Chen discloses a terminal device, comprising: 
 	determining, by a terminal device, at least one target discontinuous reception indication (DRX) indication (fig.7 and element 710, along with par.[0079] which recites, in part, “At 710, the UE 115-d may monitor broadcast channels, or a broadcast channel, for a DRX update indication” that is, the terminal monitors time and frequency resources for an update/target DRX indication) signal among multiple DRX indication signal (fig.6 discloses a group indication signal, see e.g. par.[0077]) or a time-frequency resource position occupied by the at least one target DRX indication signal (fig.6 and par.[0077] wherein user equipments can receive individual grant in a subframe, e.g. “specific time 
	detecting, by the terminal device, a DRX indication signal sent by a network device according to the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (fig.7 and par.[0079 – 0081] wherein the UE receives the DRX update indication, identifies the DRX configuration based on the received indication in element 730, and finally uses the updated DRX mode in element 735).
Regarding claim 52, 60 and 62, Chen discloses wherein the configuration information includes one piece of the following information:
an identification of the terminal device, an identification of a terminal device group to which the terminal device belongs, an index of the at least one target DRX indication signal, a time-frequency resource position occupied by the at least one target DRX indication signal, and an index of the time-frequency resource position occupied by the at least one target DRX indication signal (par.[0009 and 0076-0077] which discloses the use of the Radio Network Temporary Identifier and/or UE-Specific Group Indications).
Regarding claim 53, Chen discloses a method for discontinuous reception in a network device, comprising: 
a processor, that is used for determining at least one target discontinuous reception indication (DRX) indication (fig.7 and element 710, along with par.[0079] which recites, in part, “At 710, the UE 115-d may monitor broadcast channels, or a broadcast channel, for a DRX update indication” that is, the terminal monitors time and frequency resources for an update/target DRX indication) signal among multiple DRX indication signal (fig.6 discloses a group indication signal, see e.g. par.[0077]) or a time-frequency resource position occupied by the at least one target DRX indication signal (fig.6 and par.[0077] wherein user equipments can receive individual grant in a subframe, e.g. “specific time and frequency resources”), wherein the at least one target DRX indication signal is used for indicating whether a terminal device detects a downlink control channel in one DRX cycle after the transceiver receives the at least one target DRX indication signal (par.[0079] wherein the indication that is received is used for updating the DRX configuration at the mobile device, par.[0080] describes the DRX update indication as comprising a change in periodicity, duration, or a delay in performing DRX. Par.[0057] describes the DRX as an on/off duration which is used for the UE to acquire DCI on a PDCCH, par.[0040] recites, in part, “For example, if a base station has sufficient control resources available to send UE-specific signals to all or many UEs in a given cell or DRX timing group, then a base station may send a UE-specific signal to each UE to delay or extend its DRX on duration to a time when the base station is able to provide better service (e.g., when the base station has fewer UEs requesting services)” That is, the disclosure teaches either extending, or otherwise, 
a transceiver is further used for sending to a terminal device a DRX indication signal according to the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (fig.7 and par.[0079 – 0081] wherein the UE receives the DRX update indication, identifies the DRX configuration based on the received indication in element 730, and finally uses the updated DRX mode in element 735).
Regarding claim 58, Chen discloses determining, by the network device (fig.7 element 105-b), configuration information (fig.7 element 715), wherein the configuration information is used for the terminal device to determine the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (par.[0076 - 0077 and 0080]); and
sending, by the network device, the configuration information to the terminal device (fig.7 element 720 which discloses the transmission of the DRX configuration to the mobile or plurality of mobile devices). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 37, 48, and 56, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 23 above, in view of Suzuki et al. (US 2014/0112243 A1)
	
Regarding claims 26, 37, 48, and 56, Chen discloses the method of claim 23, but is silent with regard to determining the at least one target DRX indication signal according to an identification of a cell where the terminal device is located.
In an analogous art, Suzuki discloses determining the at least one target DRX indication signal according to an identification of a cell where the terminal device is 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Chen, with the cell-specific DRX instructions for UE’s in a corresponding cell. The motivation/suggestion would have been to enable a UE to acquire the DRX configuration information for a cell the UE is camped on, such that the UE can perform the correct DRX operation in said cell. 

Claim 32, 51, 59, and 61, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of claim Sammour et al. (US 2015/0257202 A1).
Regarding claim 32, 51, 59, and 61, Chen discloses the method of claim 31, but is silent with regard to wherein the transceiver module is specifically used for receiving a radio resource control (RRC) signaling sent by the network device, wherein the RRC signaling includes the configuration information.
In an analogous art, Sammour discloses wherein the transceiver module is specifically used for receiving a radio resource control (RRC) signaling sent by the network device, wherein the RRC signaling includes the configuration information (claim 1: which teaches that the base station may transmit an RRC message to the mobile 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Chen, with the RRC message as discussed in Sammour. The motivation/suggestion would have been to 
provide improved spectral efficiency, reduced latency, faster user experiences and richer applications and services with less cost (par.[0003]).

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. The applicants allege that the disclosure of Chen (US 2018/0070406 A1) does not disclose and or reasonably suggest, “wherein the at least one target DRX indication signal is used for indicating whether the terminal device detects a downlink control channel in one DRX cycle after the transceiver receives the at least one target DRX signal”. The Examiner respectfully disagrees. 
The disclosure of Chen is directed to a method, apparatus, and system, between a network node, and a user device, wherein the network is established to configure the wireless device with a DRX configuration. The DRX configuration may comprise a DRX on duration and a DRX periodicity. Par.[0057] describes a UE that monitors a communications link 125 for an indication of control information (e.g., on PDCCH) and the UE is configured with a “DRX Period”, wherein the UE 115 may power down radio component, (e.g. an sleep period). Par.[0058] describes a base station configuring a DRX cycle, and transmitting to a UE a DRX configuration/update. Thus, it is established an DRX update, thus, the UE acquires the indication in a previously configured DRX cycle and alters the previous configuration. Fig.6 and par.[0076 – 0077] describe a UE that is capable of receiving a broadcast, group indication such as in DCI format 3/3A, which is transmitted on a PDCCH, and user specific grant. The mobile device must receive the indication in an awake period of a previously configured DRX configuration as discussed in par.[0057]. The disclosure of Chen teaches in fig.6 that the mobile can receive an indication 630-625 which delays an awake period for the mobile device into a later subframe, (e.g. subframe n+1, n+2,………). Thus, the UE can receive an indication in a first DRX period go to sleep and delay waking up until a next DRX period which is scheduled by the indication which was received in the previous DRX period. For example, the wireless device is initially configured with DRX config-1 by the base station. The base station configures another DRX configuration, (e.g. DRX config-2). The UE monitors the downlink control channel (e.g. PDCCH) according to the disclosure of par.[0057], wherein the UE configured with DRX config-1 is scheduled to wake up at pre-configured intervals to receive downlink control information/configuration using config-1. In this case, in the awakened state, the UE receives an indication, either broadcast, group, or individual, which comprises a newly configured DRX config-2 which was created by the base station. The DRX config-2 as discussed in par.[0076 – 0077] can alter the length of the DRX, periodicity, and delay an on configuration of the DRX config-2, which allows a UE to receive a PDCCH in a later subframe using the DRX config-2 after using the previously configured DRX 
The Examiner notes that the provision Double Patenting Rejection has become a non-statutory Double Patenting rejection due to the allowance of the claims in U.S. Patent 11,013,058 B2. The applicant have requested to file a terminal disclaimer when allowable subject matter is indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gaal et al. (US 2011/0105069 A1) “Systems, Methods and Apparatus for Facilitating Discontinuous Reception”
Pelletier et al. (CN 102187611 A) “Method for Improving Battery Live and HARQ Retransmissions in Wireless Communications Systems”
Ahn et al. (US 2013/0242833 A1) “Apparatus and Method Controlling In-Device Coexistence Interference in Wireless Communication System”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411